AO 9] (Rev. 11/11) Crm@s€ompihQemj-00147-KJIN Document 1 Filed 09/03/19 Page 1 of 9
UNITED STATES DISTRICT CO

for the FI L
Eastern District of California

SEP f) 3 2019

Cc ERK, US Dis CTC
Case No, GASTEAY nS ti
ase NO By iF ANIA
: iy

CRIMINAL COMPLAINT2:1. 9 MJ@147-—KIN=

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

United States of America
Vv.

TIMOTHY CHARLES WILSON

Defendant(s)

 

On or about the date(s) of _ May 23,2019 to August 28,2019 = inthe countyof = ==——ss—s Tehama _ in the
Eastern __ Districtof | California _—__, the defendant(s) violated:

Code Section Offense Description
21 U.S.C. § 841(a)(1) Manufacture of 1,000 or More Marijuana Plants

This criminal complaint is based on these facts:

See Affidavit of Forest Service Patrol Captain Carson Harris, attached hereto and incorporated by reference.

XX Continued on the attached sheet.

OL atle

Complainant’s signature

 

Carson R. Harris, USFS Patrol Captain __

Printed name and title

Sworn to before me and signed in my presence.

 

Date: A. J © 2214
Po

Kendall J. Newman, U.S. Magistrate Judge __

City and state: | Sacramento,CA S
Printed name and title

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00147-KJN Document1 Filed 09/03/19 Page 2 of 9

AFFIDAVIT OF US FOREST SERVICE OFFICER CARSON HARRIS
I, Carson R. Harris, Patrol Captain, United States Department of Agriculture, Forest Service,
being duly sworn on oath, depose and say:

1. I am submitting this affidavit in support of my request for the issuance of a criminal complaint

and arrest warrants against TMOTHY CHARLES WILSON for violating of 21 U.S.C. § 841(a)(1),

manufacture of at least 1,000 marijuana plants. The facts establishing probable cause that these

WILSON committed this crime is set forth more fully below.

AFFIANT’S CREDENTIALS AND NATURE OF AFFIDAVIT

2. I am a Supervisory Law Enforcement Officer (Patrol Captain) employed by the United States
Forest Service (USFS). I have been a Patrol Captain since December 2016. Prior to my employment as
a Patrol Captain, I was a Law Enforcement Officer with the USFS since September 2009. I have a
bachelor’s degree from the University of California, Santa Cruz, with a major in Legal Studies. I have
over nine years of law enforcement experience. I am a “law enforcement officer” “of the United
States” within the meaning of 18 U. S. C. § 2510(7), who is empowered by law to conduct
investigations of, and to initiate arrests for, various offenses involving national forest lands, including
Title 21 offenses outlawing the manufacture of marijuana.

3. I have received six months of full time, formalized training at the Federal Law Enforcement
Training Center in Brunswick, Georgia, and Charleston, South Carolina. A portion of that training
regarding controlled substances included, but was not limited to, identification, detection, smuggling,
interdiction, undercover operations, money laundering techniques, manufacture, transportation,
concealment, and sales. I have participated in numerous investigations involving controlled substances,
including marijuana. I have also conducted countless hours of surveillance, observing and recording
movements of persons trafficking drugs and those suspected of trafficking drugs. Additionally, I have
participated in and/or executed numerous search warrants authorizing the search of residences, cell
phones, and vehicles related to drug traffickers and their co-conspirators. These investigations have
resulted in the arrests of numerous individuals and the seizure of illicit drugs and drug-related evidence.

4. The facts in this affidavit come from my personal observations, my training and experience, and

information obtained from other agents, and law enforcement officers. This affidavit is intended to

1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00147-KJN Document1 Filed 09/03/19 Page 3 of 9

show merely that there is sufficient probable cause for the requested warrant and does not set forth all
of my knowledge about this matter.
STATEMENT OF PROBABLE CAUSE

5. On May 23, 2019, law enforcement agents located a suspected marijuana cultivation drop point
on Bureau of Land Management land, at Global Positioning Coordinates (GPS) N40 9.582 by W122
45.197 (“the Drop Point”). LEOs located signs of human activity, including shoe impressions in the
soil. Surveillance operations began at the Drop Point at this time.

6. On May 30, 2019, at approximately 06:23 AM, surveillance images at the Drop Point reveal that
a Chevy, quad cab pickup truck, bearing California license plate 11013M2, backed up to the Drop Point
and left a few minutes later. A registration check of this vehicle indicated the registered owner is
FILEMON PADILLA-MARTINEZ (“SUBJECT ONE).

7. On June 4, 2019, surveillance images show SUBJECT ONE’s vehicle at the Drop Point. This
vehicle was later determined to belong to FLEMON PADILLA-MARTINEZ (“SUBJECT ONE”). On
June 6, 2019, Officers returned to the Drop Point and began surveillance operations on the old road,
approximately 20 yards south of the Drop Point.

8. From June 11 to July 15, 2019, surveillance images revealed suspected marijuana cultivation
activity at the Drop Point. Two suspects later identified as OSCAR FRANCISCO-DIEGO (“SUBJECT
TWO”) and FRANCISCO GOMEZ-SANCHEZ, (“SUBJECT THREE”), often dressed in camouflage,
carrying fertilizer, supplies, and seabags were photographed at the Drop Point. Individuals who
manufacture marijuana on public land typically wear camouflage to avoid detection and apprehension
from law enforcement. Seabags are a military style duffle bag commonly utilized by individuals who
manufacture marijuana on public lands. These images also reveal SUBJECT ONE driving SUBJECT
ONE’S vehicle to the Drop Site, and SUBJECT TWO and SUBJECT THREE offloading supplies from
his vehicle.

9. On July 3, 2019, at approximately 9:00 pm, Officers travelled to the Drop Point. The Officers
followed a well-used human trail, apparent from crushed vegetation, cut brush, and shoe impressions in
the dirt. It should be noted that there are no developed recreational trails in this area. The

reconnaissance team located indicia of items consistent with marijuana cultivation on public lands and

2

 
aN

Co So NS HN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00147-KJN Document1 Filed 09/03/19 Page 4 of 9

eventually arrived at a portion of land that had been “prepped” for cultivation. This is an area typically
cleared of most vegetation to allow marijuana plants to grow and receive adequate sunlight. This
location was recorded at GPS coordinates N40 9.260 by W122 46.433 and is located on USFS land.
According to other law enforcement personnel, the Maple Creek drainage has previously been used to
manufacture marijuana.

10... Accriminal history check of SUBJECT ONE revealed a conviction for 8 USC 1325, illegal entry
on April 10, 2012 and a conviction for California Health and Safety Code 11358(c), cultivation of over
six marijuana plants on January 17, 2019.

11. From August 1, 2019 to August 21, 2019 surveillance continued to show SUBJECT ONE’s
vehicle return to the Drop Point, and activity consistent with marijuana cultivation, including the
delivery of supplies to SUBJECTS TWO and THREE. SUBJECT ONE was consistently observed as
the sole occupant and driver of the vehicle on several occasions going to and returning from the Drop
Point. SUBJECT ONE was stopped twice by the California Highway Patrol after delivering supplies to
the Drop Point and identified by his California driver’s license as SUBJECT ONE, as well as the sole
occupant of the vehicle. Surveillance images at the Drop Point also confirm SUBJECT ONE’S vehicle
delivering supplies.

12. On August 2, 2019 at approximately 10:42 AM, a white Dodge pickup truck with a silver
toolbox in the bed is photographed driving southwest on Pettyjohn Road. Agents had previously set up
surveillance at the intersection of Pettyjohn Road and Reeds Creek Road in order to help detect vehicles
driving to the Drop Point. The driver of the Dodge appears to be a white male individual wearing a
blue short sleeve shirt. There also appears to be a passenger in the vehicle. The photograph clearly
depicts a partial California license plate of 773B1.

13. | At approximately 11:24 AM the Dodge is photographed driving past the Drop Point. The driver
of the Dodge was later determined to be Timothy Charles WILSON (“SUBJECT FOUR”). SUBJECT
ONE was sitting in the passenger seat. The vehicle exits the frame of view and at 11:28 AM the two
subjects are captured walking from the direction of where SUBJECT FOUR’s VEHICLE exited the
frame of view toward the Drop Point. SUBJECTS ONE and FOUR then continue down the old road

toward the Maple Creek cultivation site.

 
oO CO ~~ DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00147-KJN Document1 Filed 09/03/19 Page 5 of 9

14. At approximately 11:29 AM, trail surveillance photographs show the two subjects walking
through the Drop Point and continue toward the Maple Creek cultivation site. SUBJECT ONE is
carrying a 12 pack of “Modelo” beer and is wearing a full brim or boonie style hat.

15. At approximately 4:56 PM SUBJECTS ONE and FOUR are photographed walking from the
direction of the Maple Creek cultivation site, past the Drop Point, and toward Pettyjohn Road. It is
important to note that the time elapsed from the initial entry photographs of the two subjects to the time
they depart the area is almost 5.5 hours. The length of time elapsed suggests the subjects were
conducting a site visit of the Maple Creek cultivation site. I know that this is a common tactic of mid-
level and upper-level individuals associated with marijuana cultivation. These individuals, commonly
referred to as the “boss,” often inspect their investment and encourages workers in the field. There is
no other legitimate reason to visit a public land marijuana cultivation site.

16. At approximately 17:41 PM, SUBJECT FOUR’s VEHICLE is photographed on Pettyjohn Road
travelling north east. The photograph clearly depicts the California license plate of the vehicle which
also matches the partial California license plate recorded earlier that day. The photograph shows that
SUBJECT FOUR’s VEHICLE had a CA license plate number of 90773B1.

17. On August 23, 2019, deputies from the Tehama County Sheriff's Office performed
reconnaissance on the Maple Creek cultivation site and observed hundreds of growing marijuana plants
that were approximately three to five feet in height. The deputies departed the area to avoid being
detected by suspects. |

Summary of the Maple Creek Marijuana Cultivation Site Raid on August 28, 2019 and
Identification of SUBJECT TWO and SUBJECT THREE

18. On August 28, 2019, at approximately 06:30 AM, a uniformed interagency team of Law
Enforcement Officers, consisting of the United States Forest Service, Tehama County Sheriffs Office
and the California Department of Fish and Wildlife, with three Police Service Dogs (PSD), made entry
into the Maple Creek marijuana cultivation site.

19. At approximately 10:00 AM, officers arrived at the cultivation site and observed SUBJECTS
TWO and THREE walking through a large plot of growing marijuana plants. The marijuana plants

were approximately four to five feet in height and Officers observed a% inch black irrigation lines

4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00147-KJN Document1 Filed 09/03/19 Page 6 of 9

running through the rows of marijuana plants. Each marijuana plant was individually watered by a drip
emitter which was connected to the irrigation lines by a spaghetti style water line. One of the
SUBJECTS was observing carrying a pick axe, and both SUBJECTS TWO and THREE were walking
through the marijuana plants working on the watering system. |

20. Eventually, SUBJECTs TWO and THREE heard or observed Officers and began to flee. The
Officers announced their presence with statements in Spanish and English such as “Stop Police,” “Alto
Policia,” as well as announcements that the Officers had PSDs with them. SUBJECT THREE looked
directly at one of the Officers at this time and the Officer pointed to his patches and insignias indicating
that he was a Law Enforcement Officer and demanded SUBJECT THREE to stop.

21. SUBJECTS TWO and THREE ignored commands from Officers and continued to flee. PSDs

were deployed to assist in the apprehension of SUBJECT TWO and SUBJECT THREE to ensure the
safety of SUBJECT TWO and SUBJECT THREE as well as the safety of fellow Officers in the
cultivation site. It should be noted that the marijuana cultivators are often armed to protect themselves
against Law Enforcement, other growers trying to take their marijuana, and wildlife.

22. SUBJECT TWO was apprehended just below a makeshift living and kitchen area, which was
situated less than twenty feet from the plot of growing marijuana plants. SUBJECT THREE was
apprehended in close proximity to the makeshift living and kitchen area. SUBJECTs TWO and
THREE were given first aid.

23. SUBJECT TWO was identified by Officers as Oscar FRANCISCO-DIEGO and said he was
from Guatemala. SUBJECT TWO was advised his Miranda Rights and agreed to waive his rights and
speak with Officers. SUBJECT TWO signed an Advice and Waiver of Rights form. In summary
SUBJECT TWO stated that he knew growing marijuana was illegal and that someone named “Leon”
had showed him how to grow marijuana. SUBJECT TWO was shown a picture of SUBJECT ONE and
confirmed that Leon was SUBJECT ONE. SUBJECT TWO stated that SUBJECT ONE would come
and deliver supplies when SUBJECT TWO would call him or send him a message via cellular
telephone. SUBJECT TWO stated he used to work in the fields, but growing marijuana paid better
money. SUBJECT TWO stated that he would be paid by SUBJECT ONE as well as another subject
whom he did not know. SUBJECT TWO stated that he would receive five percent of the proceeds after

5

 
Oo CO “TI HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00147-KJN Document1 Filed 09/03/19 Page 7 of 9

the marijuana was harvested and sold. SUBJECT TWO believed this was about five percent or twenty
five to thirty thousand dollars.

24, SUBJECT TWO was provided a photograph of SUBJECT ONE’s VEHICLE and he stated that
was in fact SUBJECT ONE’S VEHICLE and that SUBJECT ONE came in that vehicle to deliver
supplies. SUBJECT TWO stated that he had been present in the cultivation site since April and had not
left. SUBJECT TWO stated that SUBJECT ONE delivered the marijuana plants for growing.
SUBJECT TWO stated that the water lines were already in place when he arrived and that he and
SUBJECT THREE planted the marijuana. SUBJECT TWO stated that he believed there were 550 to
600 marijuana plants present. SUBJECT TWO was shown a surveillance photograph of himself at the
Drop Point receiving supplies and SUBJECT TWO confirmed that it was in fact him. SUBJECT TWO
stated that he was deported from the United States in 2010.

25. SUBJECT THREE was identified by Officers as Francisco GOMEZ-SANCHEZ. SUBJECT
THREE is from Mexico, admitted that he previously been deported four times, and was in the
possession of a fraudulent identification card. SUBJECT THREE was read his Miranda Rights and
agreed to waive his rights and speak with Officers. SUBJECT THREE signed an Advice and Waiver of
rights form. SUBJECT THREE stated that he arrived in the cultivation site sometime around May.
SUBJECT THREE stated that he had been offered a job by someone he called “El Burro.” Later
SUBJECT THREE was shown a picture of SUBJECT ONE and informed Officers that SUBJECT ONE
was El Burro. SUBJECT THREE stated that SUBJECT ONE brought the marijuana plants for them to
grow. SUBJECT THREE had not been paid any money yet for growing marijuana, but stated that he
was to be paid one hundred dollars per day for every day he grew marijuana after the marijuana had
been harvested and sold. SUBJECT THREE stated that SUBJECT ONE and one additional subject
would pay him.

26. SUBJECT THREE stated that SUBJECT ONE had informed him that he had permits to grow
marijuana and that he (SUBJECT THREE) thought he was growing marijuana on a “ranch.” SUBJECT
THREE stated that SUBJECT ONE had visited the cultivation site and informed him that he was using
too much fertilizer which had caused some of the plants to die and burn. SUBJECT THREE stated that

when he arrived the irrigation hose was in place and that he had dug the holes to plant the marijuana.

6

 
WwW bd

ws

Co Oo sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
(27
28

 

 

Case 2:19-mj-00147-KJN Document1 Filed 09/03/19 Page 8 of 9

When asked who was in charge of the cultivation site, SUBJECT THREE stated that SUBJECT ONE
was in charge. SUBJECT THREE positively identified himself from a surveillance photograph of him
cartying supplies from the Drop Point. .

27. 1,054 marijuana plants were found and eradicated in the Maple Creek cultivation site.
SUBJECTS TWO and THREE were arrested on August 28, 2019. Pursuant to an arrest warrant,
SUBJECT ONE was arrested on August 30, 2019.

Search Warrant Execution at 16030 Schaefer Ranch Road, Pioneer, CA on August 30, 2019

28. On August 30, 2019, Law Enforcement Officers from the US Forest Service, Amador County
Sheriff's Office, Glenn County Sheriffs Office, Siskiyou County Sheriff's Office, and California
Department of Justice, executed a search warrant at 16030 Schaefer Ranch Road in Pioneer, CA, in the
County of Amador, Eastern District of California, pursuant to federal search warrant. This property
belongs to SUBJECT FOUR. At approximately 06:40 AM, officers arrived at the property and
encountered SUBJECT FOUR at the main residence. SUBJECT FOUR was detained while officers
performed the search of the property. After being advised of his Miranda Rights, SUBJECT FOUR
invoked his right to silence and did not speak with officers.

29. Insummary, officers located approximately 250 growing marijuana plants in three separate
rooms and in three different stages of development. The marijuana plants all appeared to be clones,
consistent with the marijuana plants found at the Maple Creek cultivation site. This is also consistent
with the statements of SUBJECT TWO and THREE, who confirmed that the marijuana plants were
delivered to them and not grown on site. Officers located over two thousand dollars in US Currency, a
majority of which were in twenty dollar bills (this is the most common currency bill used among drug
traffickers), multiple firearms and indicia of marijuana cultivation and sales including pay owe sheets,
receipts for supplies consistent with those SUBJECT ONE delivered to the grow site, and notes
regarding different yields and financial tallies. Officers did locate a medical marijuana
recommendation for SUBJECT FOUR for 99 marijuana plants.

30. | SUBJECT ONE’S name and phone number were located on a 2019 calendar planner and four
check carbon copies were located in SUBJECT FOUR’S check book, all written out to SUBJECT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00147-KJN Document1 Filed 09/03/19 Page 9 of 9

ONE, totaling $3,800. On SUBJECT FOUR’S property, officers located a Toyota SUV, and the
vehicle was registered to SUBJECT ONE.

31. During the search of SUBJECT FOUR’S property, officers located the shoes and baseball hat
worn by SUBJECT FOUR on the day he visited the cultivation site. Surveillance operations repeatedly
confirmed that SUBJECT ONE’S vehicle visiting SUBJECT FOUR’S property. Officers consulted the
Amador County Sheriff's Office and learned that SUBJECT ONE was suspected of growing marijuana
for SUBJECT FOUR in 2018.

CONCLUSION
32. Based upon the foregoing information, there is probable cause to believe that FOUR violated

U.S.C. § 841(a)(1), manufacture of at least 1,000 marijuana plants.

I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge, information, and belief.

Respectfully submitted,

Ww n - V/s
Carson R. Harris’
Patrol Captain, United States Forest Service

Subscribed and sworn to before me on: Aue 3S, 20 ( gq

ZL pl —

The Honorable Kendall J. Newman
UNITED STATES MAGISTRATE JUDGE

hu Ba

Approved a$ to form by AUSA ADRIAN T. KINSELLA

 
